Citation Nr: 0104388	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for a respiratory 
disorder, including rhinosinusitis and residuals of a 
septoplasty. 

3.  Entitlement to a total evaluation based upon individual 
unemployability.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1979 to January 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  Sinusitis had its onset in service.  

2.  Allergic rhinitis grew worse during service.  


CONCLUSION OF LAW

A respiratory disorder, including rhinosinusitis and 
residuals of a septoplasty, was incurred in or aggravated in 
service.  38 U.S.C.A. § 1110, 1111, 1131, 1137, 1153 (West 
1991); 38 C.F.R. § 3.303, 3.306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a 
disability which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. 
Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The United States Court of Veterans Appeals has 
held, however, that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

An April 1973 entrance examination reflects a finding of 
allergic rhinitis.  Treatment records document a history in 
service of treatment at various points for sinusitis, and the 
veteran in November 1986 complained of problems breathing 
during the previous year.  In June 1991, the veteran 
underwent a septoplasty in connection with nasoseptal 
deviation with obstruction.  Treatment records associated 
with that procedure reflect a history of congestion. 

In August 1993, the veteran underwent a VA examination of the 
nose and sinuses.  The veteran provided a history of 
alternating nasal obstruction, recurrent sneezing, water 
rhinorrhea itchy nose, and postnasal discharge, adding that 
he underwent an operation of the nasal septum in 1991.  The 
diagnosis was allergic rhinosinusitis.  In addition, post-
service treatment records, including a June 1994 entry, 
reflect diagnoses of sinusitis.  

Although the veteran reported a history of allergic rhinitis 
upon his entrance into service, the Board cannot conclude 
from this that sinusitis, diagnosed both during and after 
service, existed prior to service.  The Board, therefore, 
finds that sinusitis had its onset in service.  Furthermore, 
the Board is unable to disassociate that element of the 
veteran's disability attributable to allergic rhinitis as 
opposed to sinusitis.  In addition, that the veteran 
underwent surgery in service for a condition associated with 
a history of complaints of congestion adds credence to the 
veteran's assertion that his symptoms grew worse during 
service.  Based upon this evidence, the Board finds that to 
the extent that allergic rhinitis existed prior to service, 
it grew worse therein.  The Board thus finds that, service 
connection is warranted for rhinosinusitis and for residuals 
of the veteran's June 1991 septoplasty.


ORDER

Service connection is granted for a respiratory disorder, 
including rhinosinusitis and residuals of a septoplasty.  


REMAND

During the pendency of this appeal, a bill was passed that 
eliminates the need for a claimant to do so and amplifies the 
VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107).  According to this legislation, 
the assistance provided by the VA will include providing the 
claimant a medical examination when such an examination is 
necessary to make a decision on the claim.  An examination 
will be considered necessary when the lay or medical evidence 
(including statements of the veteran) indicates that the 
claimant has a current disability that may be associated with 
his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim.

The claims file reflects medical evidence of a current 
psychiatric disorder.  
For instance, a June 1998 VA examination reflects diagnoses 
of anxiety with some depression.  An August 1997 entry in VA 
outpatient treatment records reflects diagnoses that include 
depression and emotional instability.  The veteran claims 
that he has suffered from depression since service.  

A VA examiner has not offered a clear opinion concerning the 
etiology of the veteran's acquired psychiatric disorder.  
Although an examiner in June 1998 opined that an in-service 
diagnostic impression provided by the mental health clinic 
was correct, the examiner did not indicate whether the then 
diagnosed anxiety disorder was related to service.  An 
examination for the purpose of ascertaining the nature and 
etiology of any current psychiatric disorder would be 
pertinent to a proper adjudication of the veteran's claim.  

A November 1997 entry reflects that the veteran was 
previously referred for psychological evaluation and 
profession evaluation.  That entry reflects that the veteran 
was referred to PIC and then to ADTP.  A November 1997 entry 
notes that the veteran had been seen in October 1997 and had 
been prescribed Prozac.  That entry also reflects that the 
veteran was seen in PIC in 1995.  The claims file does not 
reflect the presence of psychiatric findings from 1995.  The 
claims file as such raises some questions as to whether all 
VA treatment records have been associated with the claims 
file.  Any such records should be obtained, as should any 
other pertinent records of treatment.  

In addition, the claims file contains un-translated documents 
in what appears to be Spanish.  These include a July 1998 
report from Dr. B. and a November 22, 1996 report.  These 
documents and all documents not in English should be 
translated.  

The Board defers any action on the veteran's claim for a 
total rating based upon individual unemployability, pending 
the development requested in this REMAND.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and request 
that the veteran identify all medical health care 
providers who have provided treatment for a 
psychiatric disorder and sinusitis.  The veteran 
should provide complete contact information and if 
necessary releases in order to be able to obtain 
the information in question.  The RO should, 
thereafter, obtain and associate with the claims 
file any records that have not previously been made 
a part of the claims file.  Whether the veteran 
responds or not, the RO should secure any VA 
records of psychiatric treatment generated 
subsequent to the veteran's separation from service 
that have not previously been associated with the 
claims file, including any records of treatment 
provided in 1995.  

2.  The RO should have translated to English any 
documents in a language other than English.  These 
should include a July 1998 report from Dr. B. and a 
November 22, 1996 report.

3.  The veteran should be afforded a 
neuropsychiatric examination to ascertain the 
nature and etiology of any current acquired 
psychiatric disorders.  After reviewing the claims 
file, the examiner should identify all current 
psychiatric disorders.  For each disorder 
identified, the examiner should indicate whether it 
is at least as likely as not that the disorder had 
its onset during service.  The claims file must be 
made available to the examiner for review.  

4.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.

5.  Thereafter, the RO should re-adjudicate the 
veteran's claims.  The RO should consider all of 
the representative's assertions and apply all 
regulations pertinent to the veteran's claims.  If 
the decision is adverse to the veteran, the RO 
should provide the veteran and his representative a 
supplemental statement of the case that lists all 
pertinent statutory and/or regulatory provisions on 
which the RO's denial is based and an opportunity 
to respond thereto before the claim is returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



